Citation Nr: 1628155	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  05-36 694	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected hemorrhoids prior to June 22, 2011, and in excess of 30 percent beginning June 22, 2011.

2.  Entitlement to an extraschedular rating for hemorrhoids.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for hypertension (HTN).

5.  Entitlement to service connection for a cardiac disorder, to include coronary artery disease (CAD).

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to July 1977.  

This case originally came before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada in March 2005, and September 2010; and from rating decisions issued by the Jackson, Mississippi RO in May 2011, and December 2012.  The Jackson RO currently has jurisdiction over the Veteran's claims. 

In the March 2005 rating decision, the RO denied entitlement to service connection for coronary artery disease (CAD) and declined to reopen the Veteran's claim of entitlement to service connection for hypertension. 

In the September 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a back disorder.

In the May 2011 rating decision, the RO, in relevant part, denied entitlement to a higher disability for hemorrhoids.  In a March 2012 rating decision, the RO granted a 30 percent rating for the hemorrhoid disability, effective June 22, 2011; this created a staged rating.

In the December 2012 rating decision, the RO denied entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

In September 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  He had previously testified at a Board videoconference hearing conducted by now-retired VLJ in September 2006.  The Veteran also provided testimony at hearings held at an RO in September 2005, October 2011, and September 2013.  The transcripts from each of these hearings are included in the record. 

In a decision issued in March 2015, the Board reopened the claims for service connection for a back disorder and hypertension.  The Board also remanded the reopened claims and the claims for service connection for a cardiac disorder, to include coronary artery disease (CAD); an increased rating for hemorrhoids; and TDIU for additional development.  The case has now been returned to the Board for appellate review.

The most recent supplemental statement of the case (SSOC) that addressed the issues on appeal was issued in August 2015.  The evidence of record includes the reports from VA medical examinations and opinions rendered in October 2015, as well as VA treatment records dated between September 2015 and May 2016.  The Veteran submitted a written waiver of RO consideration of additional evidence in August 2015.  The Veteran's representative, in the January 2016 informal hearing presentation, also waived RO consideration of additional evidence, in particular the October 2015 VA examination reports.  See 38 C.F.R. §§ 19.37, 20.1304.  Therefore, referral to the AOJ is not required.  

The Veteran has perfected an appeal as to the issues of entitlement to service connection for gout and sleep apnea, and these issues were recently certified to the Board; but the appeal has not yet been activated, and the Veteran and his representative have not received notice regarding the regarding time limits for changes in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the notifications have not been sent in regard to the claims for service connection for gout and sleep apnea, the Board declines to take action on those issues at this time.  This is to ensure that the Veteran is afforded full due process.  See 38 C.F.R. § 3.103; see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in 38 C.F.R. § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate. 

The issue of entitlement to an extraschedular rating for hemorrhoids is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to June 14, 2011, the Veteran's service-connected hemorrhoids were manifested by impairment of sphincter control that did not require the wearing of a pad.

2.  For the appeal period beginning March 16, 2011, the Veteran's service-connected hemorrhoids were manifested by impairment of sphincter control that resulted in occasional involuntary bowel movements, necessitating wearing of a pad, without extensive leakage and fairly frequent involuntary bowel movements. 

3.  The Veteran's current low back disorder did not have its onset in service, nor is it otherwise related to a disease or injury during his military service, and a low back disorder was not shown to be compensably disabling within one year of separation from active duty.

4.  The Veteran's current hypertension did not have its onset in service, nor is it otherwise related to a disease or injury during his military service, and hypertension was not shown to be compensably disabling within one year of separation from active duty.

5.  The Veteran's current cardiac disorder, to include coronary artery disease, did not have its onset in service, nor is it otherwise related to a disease or injury during his military service, and no cardiac disorder was shown to be compensably disabling within one year of separation from active duty.

6.  The Veteran's current low back disorder, HTN and cardiac disorder were not caused, or aggravated by, the service-connected hemorrhoids, depression or right index finger scar.

7.  In June 2016, the Veteran withdrew his appeal as to the issue of a total rating based on individual unemployability (TDIU).


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for hemorrhoids were not met prior to March 16, 2011.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7332-7337 (2015).

2.  The criteria for a schedular rating in excess of 30 percent for the Veteran's service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7332-7337.

3.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

5.  The criteria for service connection for a cardiac disorder, to include CAD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  The criteria for withdrawal by the Veteran of his appeal on the issue of entitlement to a total rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a rating in excess of those currently assigned for hemorrhoids.  He maintains that he experiences extensive leakage and fairly frequent involuntary bowel movements.  The Veteran also contends that was treated in service for HTN and a low back injury.  He has reported that he was treated shortly after service for HTN and low back complaints and that he has been treated for these conditions ever since.  In addition, he contends that his CAD is etiologically related to his HTN.  See Hearing Transcripts dated September 8, 2005; September 8, 2006; October 4, 2011; and September 11, 2013, and September 23, 2014.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

VA's duty to notify was satisfied by letters dated in December 2004, August 2007, August 2009, and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Letters to the Veteran from VA, dated in March 2006, August 2009, and March 2011, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records, private treatment records, Social Security Administration records and VA Vocational Rehabilitation records have been associated with the claims file.  In addition, the Veteran was afforded various VA medical examinations.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "rating of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA medical examinations included the findings needed to rate the hemorrhoid disability and decide the service connection claims on appeal.

The A hemorrhoid examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The Board also finds that the low back, HTN and cardiac disorder medical opinions are sufficiently detailed with recorded history and explanations as to the etiology of the claimed disorders.  In addition, it is not shown that any examination report was in any way incorrectly prepared or that any VA examiner failed to address the applicable criteria.  Therefore, the Board concludes that the Veteran was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in January 2015, VA treatment records and Vocational Rehabilitation records were obtained and added to the evidence of record.  The Veteran was afforded VA examinations and medical opinions were obtained.  Therefore, substantial compliance has been achieved.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearings the issues were identified, including a discussion of missing evidence that could substantiate the claims. 

The record does not suggest additional assistance or evidence that would be reasonably likely to assist in substantiating the claims.   Hence, no further notice or assistance is required.  See 38 U.S.C.A. § 5103A(a)(2).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased schedular rating

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  .  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In rating service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the Veteran's service medical treatment records; private and VA treatment records dated between 1980 and 2016; VA Vocational Rehabilitation records; the reports of the VA medical examinations conducted in March 2011, November 2011, September 2012, November 2012, May 2013, October 2013, July 2015, and October 2015; Social Security Administration records; and testimony and various written statements submitted by the Veteran, his representative and third parties.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

VA treatment records dated from June 2010 to April 2011; do not mention treatment or findings related to hemorrhoids. 

The Veteran underwent a VA rectal examination on March 16, 2011; his major complaints were itching, swelling, occasional bleeding with defecation and fecal urge incontinence.  The Veteran stated that he did not wear a pad for his fecal incontinence.  He said that fecal spillage was infrequent enough that he was not wearing pads and that if he could get to a bathroom quickly enough he could prevent the fecal spillage accident.  

On physical examination, there was evidence of fecal spillage with soilage of the underwear as well as fecal matter between the folds of the buttocks.  There was no evidence of active bleeding.  Rectal sphincter tone was 3/5.  The examiner stated that the Veteran had no evidence of anemia as secondary to his infrequent rectal bleeding.

VA treatment records reflect that the Veteran was prescribed absorbent briefs as of June 14, 2011.

The Veteran was afforded another VA rectal examination in November 2011.  The March 2011 VA examination report was discussed with the Veteran, who did not offer any changes.  The Veteran stated that he would stain his underwear on occasion.  He said that he continued to experience blood on tissue after bouts of constipation - usually monthly.  The Veteran also reported fecal leakage and involuntary bowel movements after straining on urination.  On physical examination, there was no evidence of fecal leakage.  There were no obvious signs of bleeding, thrombosis or fissure.  The rectal tone was 3/5.  The examiner stated that leakage necessitated the wearing of a pad.  Laboratory testing did not indicate the presence of anemia.

A May 2012 private treatment record reflects that the Veteran sought assistance in getting a higher rating for hemorrhoids.  He told the private physician that he had itching and swelling at times in the rectal area, as well as occasional bright red blood.  He reported daily fecal leakage and said that he would not know when he was going to have a bowel movement.  He also reported experiencing involuntary bowel movements after straining on urination.  He said that he had to wear a diaper.  Physical examination revealed no evidence of fecal leakage.  There was a small rectal tag.  Digital examination revealed a small internal hemorrhoid.  No blood was noted.  There was no thrombosis or fissures.  

Rectal tone was 3/5.  There was no stool in the rectal vault.  This private physician wrote a letter to VA on the Veteran's behalf and stated that the Veteran had impairment of rectal sphincter control causing daily rectal leakage.  The private physician also wrote that the Veteran reported wearing a diaper on a daily basis because of the rectal leakage.  

A July 2012 letter from the Veteran's spouse indicated that she had had to buy bed pads until the VA prescribed him adult diapers.  

The Veteran was afforded a VA examination in September 2012.  The examiner stated that there were feces in the diaper on physical examination; there were also feces in the folds of the cheeks and an offensive odor.

The Veteran was afforded a VA rectal examination in November 2012.  He reported constant leakage; and said that he wore 2-3 diapers a day and at least one per night.  He reported having urge incontinence and said he had to make quick trips to the bathroom to avoid soiling himself.  

A March 2013 private medical record indicates that the Veteran reported daily fecal incontinence; he said that the fecal incontinence occurred 4-6 times per week.  On physical examination, there was visible stool around the external anus.  There were no fissures or fistulas.  There was no blood on digital rectal examination.

The Veteran was afforded a VA examination in May 2013; he said that he would have 2-3 formed bowel movements per day depending on diet and that he had to wear 2-3 diapers per day.  He denied loose stools.  He complained of fecal urgency and anal leakage once or twice a day.  The Veteran stated that he received his adult diapers through VA and said that he never purchased them on his own.  

After reviewing the record and claims file, the examining physician stated that the clinical significance of the Veteran's anal sphincter issues remained obscure in that the Veteran voiced complaints that were not supported by contemporaneous reports to his treating physicians.  The examiner noted that VA pharmacy records indicated that the Veteran's report of diaper use was not possible based on the number of diapers issued.  

It was noted that the Veteran was first supplied with absorbent undergarments in June 2011, and that a one-month supply of 60 was ordered with receipt in June, August, October and November.  The undergarments were reordered in August and September 2012, and obtained in August, September, October 2012, and January and April 2013.  The examining physician stated that examination did not indicate continuous rectal leakage and noted that the Veteran had complained of constipation and weekly use of laxatives for opioid-induced constipation.  The examiner concluded that the Veteran's leakage necessitated the wearing of a pad, but was not manifested by extensive leakage, fairly frequent involuntary bowel movements or complete loss of sphincter control.  

The Veteran was afforded a VA rectal examination in October 2013; he reported that he used 2-3 Depends per day.  After reviewing the claims file and examining the Veteran, the examining physician concluded that the leakage necessitated the wearing of a pad, but there was not extensive leakage, fairly frequent involuntary bowel movements or complete loss of sphincter control.  

At his 2014 hearing the Veteran testified that when he was at home he was able to reach the bathroom in time, and did not need to change pads; but he had continuous leakage; and when he was out, he would need two to four pads in case he needed to change. 

The Veteran underwent another VA rectal examination in July 2015; the examiner reviewed the medical records.  The examiner noted that the Veteran used two Depends per day for incontinence.  

VA pharmacy records indicate that the Veteran was prescribed 68 Depends undergarments for 30 days.  That prescription was filled for October, November and December of 2014, as well as for January, March and May of 2015.

The Veteran most recently underwent a VA medical examination in October 2015.  The examining physician reviewed the Veteran's medical records.  The Veteran reported that he would occasionally have leakage of stool.  He said he did not have involuntary bowel movements but reported that it was getting harder to get to a bathroom when he had the urge to have a bowel movement because of other health problems.

A 10 percent rating for hemorrhoids with impairment of rectal sphincter control was in effect as of July 2004; the rating was assigned pursuant to Diagnostic Code 7332.  The Veteran submitted a claim for increase in November 2009.  He was awarded a 30 percent rating based on impairment of rectal sphincter control under Diagnostic Code 7332 by way of a rating decision issued in March 2012, and effective from June 22, 2011.

Diagnostic Code 7332, provides ratings for impairment of sphincter control.  Under Diagnostic Code 7332, a 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted if there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Hemorrhoids are also ratable under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015); which provides a noncompensable rating for mild or moderate hemorrhoids; a 10 percent rating for large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent rating when there is persistent bleeding and with secondary anemia, or with fissures.

The Veteran met the criteria for a 30 percent disability rating under Diagnostic Code 7332 for impairment of rectal sphincter control as of March 16, 2011, when he was initially found to have incontinence.  Although he was not wearing pads at that point the examination indicated that he was having involuntary bowel movements and the use of a pad would have been warranted.

By June 2014, he was prescribed absorbent briefs by VA.  As such, a rating higher than 10 percent for impairment of rectal sphincter control is not warranted for the period prior to March 16, 2011. 

The evidence beginning March 16, 2011 does not reflect that the Veteran experienced extensive leakage and fairly frequent involuntary bowel movements.  In this regard, the results of various VA examinations and private evaluations indicate that the Veteran had impairment of rectal sphincter control that resulted in leakage necessitating the wearing of pad.  However, more severe manifestations were not found.  While the Veteran reported fecal leakage such that he had to use 2-4 diapers per day, his pharmacy records do not reflect more than the use of 68 diapers per month and the Veteran did not always pick up diapers every month.  

In addition, the Veteran has reported both the use of weekly laxatives for drug-induced constipation and fecal incontinence multiple times per day.  VA treatment records dated between 2009 and 2015 are generally silent for reports of fecal leakage and he stated, in October 2015, that he did not experience involuntary bowel movements.  

Thus, the Veteran has been inconsistent in his history of his symptomatology.  Such inconsistency undermines the veracity of his statements.  Accordingly, the Board finds the Veteran's statements asserting extensive leakage and fairly frequent involuntary bowel movements lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that the Veteran is not an accurate or reliable historian. 

A separate rating under Diagnostic Code 7336 is not warranted because examiners did not find any of the symptoms described for a compensable rating under that code.  While the Veteran reported a history of bleeding on one occasion, this symptom was not demonstrated on subsequent treatment or examination and is therefore not "persistent."  He has been found to not be anemic and large, thrombotic, or redundant tissue has not been found.

The Veteran's statements have been considered together with the probative medical evidence.  The clinical assessments of record are persuasive as to the degree of impairment due to the hemorrhoids, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any higher schedular rating for the hemorrhoids disability.  The findings needed for the next higher schedular ratings for the hemorrhoids disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of any increased rating for the hemorrhoids disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to any additional "staged" rating for his hemorrhoids.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any additional staged schedular rating for the hemorrhoids.  Based upon the record, the Board finds that at no time during the claim/appellate period has the hemorrhoid claim on appeal been more disabling than as currently rated.

Given the Veteran's complaints, the Board addresses whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) in the REMAND section below.  

B.  Service connection

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the rating of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as cardio-vascular renal disease and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Although a lay person is competent to provide a diagnosis of observable conditions like a broken leg or varicose veins, lay persons are not competent to provide evidence as to conditions such as the diagnosis of heart disease that are not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Once evidence is found competent, the Board has a duty to assess its credibility.  Buchanan v. Nicholson, at 1336.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Woehlaert

In this case, arthritis, degenerative disc disease (DDD), hypertension and cardiac disease such as CAD are not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of the Veteran's low back disorder, HTN or any other cardiac disorder because they are not qualified to offer such opinions.

The Veteran is currently diagnosed with degenerative joint disease (arthritis of the lumbar spine and degenerative disc disease of the lumbar spine.  He is also diagnosed with hypertension.  His medical records reflect diagnoses of CAD, congestive heart failure and cardiomyopathy.

Review of the Veteran's service medical treatment records reveals that he underwent a service entrance examination June 1974; his blood pressure reading was 120/88.  On October 2, 1975, the Veteran complained of a back problem after lifting a lawnmower.  On physical examination, he exhibited a full active range of motion and the clinical impression was negative examination.  On October 9, 1975, he complained of low back pain; he said that a locker had fallen on his back.  On physical examination, there were no abnormal findings.  The clinical impression was sore muscles.  A September 1976 dental treatment record indicates that the Veteran stated he was not taking any medication and that he had never been treated for HTN.  The Veteran underwent a service separation examination in April 1977; the clinical rating for his heart and musculoskeletal system was normal.  His blood pressure reading was 120/80.  In May 1977, the Veteran complained of chest pain in the mid-chest.  The pain was described as lasting 2-5 minutes; sharp in nature; not traveling; and increased by lifting heavy objects.  

After service, the Veteran filed a claim for service connection for hemorrhoids in September 1980; he did not mention any problems with his back, his heart or his blood pressure.  The Veteran had been hospitalized in a VA facility in September 1980 for a hemorrhoidectomy.  There was no indication of any problems with his back or with his cardiovascular system.  He was afforded a VA medical examination in November 1980; his cardiovascular system was described as within normal limits and his blood pressure was recorded as 120/80.  

In September 1989, the Veteran was hospitalized in a private facility for what was thought to be chest pain due to a coronary artery spasm.  He was noted at that time to have a known history of hypertension but no history of any cardiac problems.  There was no mention of any lumbar spine problems.  In July 1997, he was discharged from a VA facility with a diagnosis of angina.  A June 2001 cardiac catheterization performed in a private hospital revealed minimal angiographic coronary disease and normal left ventricular function.  Radiographic examination of the Veteran's lumbar spine was accomplished in May 2002, and revealed minimal anterior osteophyte at the level of L4 and L5 vertebral bodies.  In December 2002, the Veteran had a slip and fall and sought treatment for low back pain.  Radiographic examination showed an osteophyte in the lower thoracic spine and tiny osteophytes in the lower lumbar spine.  In May 2006, the Veteran underwent an echocardiogram in a VA facility; the testing was normal.

A November 2011 VA medical opinion indicates that the November 2011 x-ray results of degenerative and hypertrophic changes of the thoracic and lumbar spine were age-related and not caused by injury.  A February 2012 VA medical opinion indicates that the Veteran's low back disorder was less likely than not related to an in-service incident because there was no follow-up treatment for the October 1975 complaints of low back pain and because the recent X-ray of the Veteran's spine showed changes consistent with aging rather than some remote injury. 

At a 2013 hearing, the Veteran testified that he injured his back loading lockers and was given muscle relaxants.  He said that he started getting treatment for his back disability "right after" he got out of service.  At the 2014 hearing, he testified that his back disability began with an auto accident in service.

He also testified at the 2013 hearing that hypertension was diagnosed in service.

In 2014, he testified that that a heart condition was diagnosed in 1985 or 1986 and that he had been on blood pressure medications since 1977.

In a July 2015 VA medical opinion a physician concluded that it was less likely than not that the Veteran's lumbar spine disorder was related to the in-service diagnosis of benign mechanical muscle strain.  Another July 2015 VA medical opinion included diagnoses of HTN, atherosclerosis, myocardial infarction and congestive heart failure.  The examining physician opined that, while it was possible that the cause of the Veteran's chest pain in 1977 could have been related to his heart, the probability was that it was not related to his heart.  The examiner stated that it appeared the Veteran's heart disease was first diagnosed in the late 1980s.

The evidence of record also includes a VA medical opinion dated in October 2015.  The physician reviewed the medical records and opined that it was less likely than not that the Veteran's cardiac disease was related to service.  The examiner noted the Veteran's reports of chest pain in service, but observed that chest pain occurred for a variety of reasons and that over 80 percent of the time the cause was not related to a heart condition.  The examiner compared and contrasted the 1977 symptoms with the 1989 symptoms and stated that the symptoms reported by the Veteran in service would be musculoskeletal and not cardiac symptoms.  


The examiner further stated that the Veteran's hypertension developed in the late 1980s.  he opined that it was less likely than not that the Veteran's hypertension was related to any incident of service because the service medical treatment records did not show a diagnosis of, or treatment for, HTN and because the 1980 VA hospital records did not include any mention of hypertension.  

The VA physician further noted that the Veteran currently had back pain from degenerative disc and arthritic changes in his lumbar spine.  He stated that the service medical records did not include many references to back pain and that VA treatment records dated in 2000 did not include any mention of back pain as part of the Veteran's past medical history.  

A 2004 note indicated that the Veteran had a history of low back pain since 1996.  The examiner also stated that the X-rays of May 2002, December 2009, and November 2011, demonstrated the gradual development of degenerative arthritis of the spine that occurred because of advancing age, years of sitting and standing, intrinsic disc loading from elevated BMI and genetic predispositions.  The examiner stated that the Veteran had been diagnosed with lumbar muscle strains in service and that there was no medical nexus between a lumbar muscle strain and the development of degenerative disc and arthritic disease.  Lumbar muscle strains were acute and not indicative of a chronic condition.  The examiner therefore opined that there was no medical or temporal nexus between the 1975 diagnosis and the current degenerative arthritis or degenerative disc disease.  The examiner further stated that, had the Veteran arthritis started earlier than 1992, more significant findings would have been noted on the 2002 X-rays.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed low back pathology was incurred by any incident of military service or a service-connected disability, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  Likewise, the Board has gleaned no supporting evidence or suggestion thereof that the Veteran's HTN or any other cardiac disorder, to include CAD, was incurred by any incident of military service or a service-connected disability.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. at 253.  

The Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  In this case, while the Veteran was treated for a back muscle strain on two occasions in service, no chronic disability was identified and no diagnosis of arthritis or DDD was ever rendered.  Likewise, HTN was not diagnosed in service and no other cardiac pathology was diagnosed in service.  The April 1977 service separation examination showed a normal spine, a blood pressure reading of 120/80 and a normal heart; the chest x-ray was normal.  Furthermore, there is no evidence of any lumbar spine arthritis or DDD meeting the requirements for a compensable rating within one year of service separation.  Nor was there any evidence of any HTN or any other cardiac disease meeting the requirements for a compensable rating within one year of service separation.  

The Veteran did not claim any low back disorder, HTN or any cardiac disease when he filed his initial application for service connection in September 1980, and his blood pressure reading on the November 1980 VA medical examination was 120/80; his cardiovascular system was also described as normal.  When the Veteran was hospitalized in a VA facility in September 1980, there was no indication that the Veteran had a diagnosis of HTN or that he was on any medication for hypertension.  During his October 2011 personal hearing, the Veteran testified that he first came to VA after service for treatment of his hemorrhoids and that that was when he had his hemorrhoid surgery; he has also testified that he subsequently received treatment for his hypertension.  

While the Veteran has stated that this treatment took place in 1977, review of the evidence of record shows that it took place in 1980.  In addition, the medical evidence of record also consistently places the Veteran's initial treatment for HTN in the 1980s-for example, an October 1985 VA treatment note indicates only a five-month history of HTN and the Veteran had blood pressure readings of 110/70 in January 1981, 120/90 in June 1982, 110/90 in February 1984, and 118/84 in May 1985, when a HTN check was indicated.  A May 1987 VA treatment note stated that the Veteran had a 6-7 year history of hypertension.  Furthermore, there is no medical opinion of record that associates the onset of the Veteran's HTN with any incident of service or within one year of service separation.  Likewise, the evidence of record indicates that the Veteran further experienced cardiac-related pathology in 1989, and the first mention of any low back pain is dated in 1997 - both many years after service separation.

The Board has considered the Veteran's written statements and testimony submitted in support of his arguments that he has a low back disorder, HTN and a cardiac disorder (CAD) as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis of DJD, DDD, HTN, CAD or any other cardiac disease nor do they establish a nexus between a medical condition and his military service or a service-connected disability.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The Board has also considered whether service connection for the claimed low back disability, HTN and cardiac disease is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that the Veteran's service-connected disabilities of depression, hemorrhoids with rectal sphincter impairment and right index finger scar, whether singly or in aggregate, had any etiologic relationship, including by way of aggravation, to the Veteran's low back disorder, his HTN or any other cardiac pathology, to include CAD.  

As such, the evidence is insufficient to support a grant of service connection for any one of the Veteran's claimed conditions.  For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for a low back disorder, HTN and a cardiac disorder, to include CAD.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Thus, the Board finds that the Veteran's claims for service connection for a low back disorder, HTN and a cardiac disorder, to include CAD, must be denied.  

C.  TDIU

The Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In June 2016, the Veteran submitted a written statement in which his appeal as to the issue of entitlement to TDIU.  Therefore, the Veteran's appeal for the issue of entitlement to TDIU was withdrawn.  See 38 C.F.R. § 20.204.

TDIU is an element of the increased rating for hemorrhoids.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  He is presumed to be seeking the maximum benefit available at law, but can choose to limit his appeal to less than the maximum benefit.  Hamilton v. Brown, 39 F.3d 1574 (1994).

As the Veteran has withdrawn his appeal as to the issue of entitlement to TDIU, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to the TDIU claim.  Therefore, that TDIU issue is dismissed, without prejudice.


ORDER

An increased rating of 30 percent for hemorrhoids is granted beginning March 16, 2011; an increased schedular rating for hemorrhoids is otherwise denied.

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for a cardiac disorder, to include CAD, is denied.

The appeal as to the issue of entitlement to TDIU is dismissed.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Veteran argues that the currently assigned ratings fail to capture all the symptoms associated with his service-connected hemorrhoids; he has submitted statements and testimony to the effect that he is unable to keep a job because his disability causes objectionable odors and the need for multiple bathroom breaks.  For example, a January 2015 written statement from his community college instructor states that a complaint was made about odors by students who were near the Veteran in the classroom.  The instructor also stated that the Veteran left the classroom numerous times each day to use the restroom.  

Therefore, the record reasonably raises the question of whether the Veteran's hemorrhoids disability has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).  In addition, Diagnostic Code 7332 does not address the issue of odors, the need for frequent bathroom breaks while at work, rectal bleeding, rectal itching or rectal swelling; all problems the Veteran has reported are associated with his disability.

The Board may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 38 C.F.R. § 4.16(b)).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 3.321(b)(1), the propriety of assigning an extraschedular rating.  

Here, the AOJ has not substantively considered the question of whether an extraschedular rating is warranted based upon the Veteran's complaints of offensive odors, need for frequent bathroom breaks or rectal bleeding, itching and swelling.  Therefore, remand for consideration of referral to the Director of the Compensation and Pension Service for extraschedular rating is necessary.

To ensure that VA has met its duty to assist and to afford full procedural due process, the case is REMANDED for the following: 

1.  Refer the Veteran's case to the Director of the Compensation and Pension Service or Under Secretary for Benefits for adjudication of entitlement to higher ratings for the hemorrhoids disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


